Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered May 7, 1984, convicting him of robbery in the first degree, assault in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as the perpetrator beyond a reasonable doubt. Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. The victim and an eyewitness, both in close proximity, had ample opportunity to view the defendant and thus form accurate bases for their subsequent in-court identifications of him (see, People v Burrus, 125 AD2d 583, lv denied 69 NY2d 825; People v Washington, 111 AD2d 418, lv denied 66 NY2d 768; People v Watson, 111 AD2d 419, lv denied 66 NY2d 618; People v Morrison, 116 AD2d 672, lv denied 67 NY2d 887).
The defendant’s further contention that the testimony concerning his identification as the perpetrator was incredible is without merit. Resolution of issues of credibility, as well as the weight to the accorded to the evidence presented, are primarily questions to be determined by the jury, which saw *543and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions have been considered and found to be without merit. Mangano, J. P., Lawrence, Spatt and Balletta, JJ., concur.